 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALLEN HAMMLER,                                   No. 2:19-cv-1423-EFB P
12                       Plaintiff,
13           v.                                        ORDER
14    E. COTA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. Plaintiff filed his complaint by providing it to CDCR for e-filing with the court,

19   pursuant to the March 1, 2016 Standing Order of the Eastern District of California (“In Re:

20   Procedural Rules for Electronic Submission of Prisoner Litigation Filed by Plaintiffs Incarcerated

21   at Participating Penal Institutions,” attached hereto). ECF Nos. 1, 2-2. Plaintiff clearly marked

22   each page of his complaint, indicating that the total complaint spans 35 pages. But, under the

23   Standing Order, complaints submitted thereunder may not exceed 25 pages. If a plaintiff needs

24   more than 25 pages, “he or she must submit a motion demonstrating the grounds for the need to

25   exceed the page limitation, along with the proposed complaint, to the Court for permission to

26   exceed the page limit.” Plaintiff did not submit a motion to exceed the page limit.

27          In an apparent effort to follow the Standing Order, CDCR staff e-filed only the first 25

28   pages of plaintiff’s complaint. The case cannot proceed without the full complaint.
                                                       1
 1          Accordingly, it is hereby ORDERED that, within 30 days of the date of this order,
 2   plaintiff submit either (1) an amended complaint not exceeding 25 pages or (2) a motion to
 3   exceed the page limit (which itself may not exceed 15 pages, per the Standing Order) along with
 4   the complete, 35-page complaint.
 5          So ordered.
 6   DATED: August 19, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
1                                                                       FILED
2                                                                      March 1, 2016
                                                                    CLERK, U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF CALIFORNIA
3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11   IN RE: PROCEDURAL RULES FOR
     ELECTRONIC SUBMISSION OF
12   PRISONER LITIGATION FILED BY                        STANDING ORDER
     PLAINTIFFS INCARCERATED AT
13   PARTICIPATING PENAL INSTITUTIONS
14

15          This Standing Order for the United States District Court for the Eastern District of

16   California, describes a pilot program in which the Court and the California Department of

17   Corrections and Rehabilitation (CDCR) whereby initial pleadings submitted by prisoners

18   in civil rights cases involving conditions of confinement claims will be electronically filed.

19   As part of this pilot program, CDCR agrees to collaborate with the Court to obtain and

20   maintain participating penal institutions under the program. Participating penal

21   institutions shall be those institutions which CDCR and the Court agree shall participate

22   in the program. This pilot program is designed to reduce the cost of processing court

23   filings in civil rights cases brought by incarcerated Plaintiffs pursuant to 42 U.S.C.

24   § 1983.

25          As part of the pilot program, the following guidelines apply:

26          Scope:
27          1.     This Standing Order only applies to cases brought by incarcerated plaintiffs

28   housed at one of the participating facilities at the time of initial filing, regarding claims
                                                    1
1    involving conditions of confinement, such as those brought under 42 U.S.C. § 1983.
2    This Standing Order does not apply to claims challenging the fact or duration of a
3    prisoner’s confinement, or other matters not herein authorized.
4           2.     Further, this Standing Order only applies to initial filings by Plaintiffs,
5    defined as the complaint, an application to proceed in forma pauperis without
6    prepayment of fees, a motion seeking relief from this Standing Order, and/or a motion for
7    emergency relief. At a CDCR participating facility, no initial documents will be accepted
8    for filing by the Clerk of the Court unless they comply with this Standing Order, or the
9    scanning equipment is inoperable for more than forty-eight (48) hours. After the initial
10   filings, all other filings shall be mailed and shall comply with the Local Rules for the
11   United States District Court for the Eastern District of California, and any subsequent
12   orders issued by this Court.
13          Procedures for E-Filing:
14          3.     Plaintiffs shall provide their complaint and any application to proceed in
15   forma pauperis without prepayment of fees to CDCR in conformity with CDCR’s
16   procedures for the electronic filing of initial documents, including any applicable
17   procedures for paying for photocopies. Plaintiffs are required to pay for photocopies
18   according to the applicable CDCR policies and procedures.
19          4.     To facilitate compliance with Federal Rule of Civil Procedure 8(a)(2)
20   (requiring that a pleading contain “a short and plain statement of the claim showing that
21   the pleader is entitled to relief”) and to reduce costs and delays associated with
22   processing complaints, the Court imposes a page-limit on complaints filed by
23   incarcerated Plaintiffs. Complaints shall not exceed twenty-five (25) pages in length.
24   Any exhibits attached to a complaint shall count toward the twenty-five page limit.
25   Plaintiffs are encouraged to use the Court’s sample civil rights form. In the event a
26   Plaintiff needs to file a complaint longer than twenty-five (25) pages, he or she must
27   submit a motion demonstrating the grounds for the need to exceed the page limitation,
28   along with the proposed complaint, to the Court for permission to exceed the page limit.
                                                    2
1    Motions to proceed in forma pauperis, motions to increase the page limit, and motions
2    for emergency relief shall be no more than fifteen (15) pages in total combined length.
3           5.     CDCR staff will scan all initial filings into a preprogrammed digital sender
4    which scans and converts the documents to .PDF format. On the front page of each
5    separate filing, CDCR staff shall stamp the document indicating that the document has
6    been scanned and emailed, along with the date completed. After the documents are
7    scanned, the original documents will be returned to the Plaintiff and CDCR shall
8    promptly email the documents to the Clerk of Court for filing.
9           6.     The Court, through the Clerk of the Court, will retrieve the e-mailed
10   documents from CDCR, conduct a readability review, and file them in the Case
11   Management Electronic Case Filing system (CM/ECF). The Court will e-mail a
12   document confirming receipt of the filed documents, initial case filing instructions and
13   any orders or other documents provided at initial filing to the plaintiff at an e-mail address
14   established by CDCR. CDCR staff shall deliver these e-mailed documents to the
15   incarcerated plaintiff. After this initial filing, all other documents to be filed shall be sent
16   and served through the mail in accordance with CDCR procedures regarding legal mail,
17   the Local Rules of this Court, and other applicable law.
18          7.     Each CDCR facility participating in the pilot program will establish an e-mail
19   address at which CDCR staff can retrieve the Court’s emails and other court-issued
20   initial filings. CDCR staff will retrieve this information and any attached documents, from
21   the Court’s email and print and deliver them to the incarcerated plaintiff. If the
22   incarcerated plaintiff refuses delivery of the documents, or is no longer incarcerated at
23   an e-filing CDCR participating facility, CDCR staff will notify the Court by e-mail and
24   indicate the reason for non-delivery of the documents. Because the original civil
25   complaint and other filings will be returned to the incarcerated plaintiff as after being
26   scanned and emailed, the Court and CDCR are not required to provide the incarcerated
27   plaintiff with any filed stamped copies of the documents filed by the plaintiff.
28   ///
                                                     3
 1         8.     The Clerk of Court is authorized to create any additional required forms or
 2   procedures to effectuate this Standing Order.
 3         9.     Issues regarding access to the e-filing program shall be referred to a
 4   designated magistrate judge for determination and authorization to open a
 5   miscellaneous proceeding prior to accepting the civil complaint should the magistrate
 6   judge, in his or her discretion, deem it necessary. For filings in the Sacramento Division,
 7   Magistrate Judge Carolyn K. Delaney shall be the designated magistrate judge. For
 8   filings in the Fresno Division, Magistrate Judge Stanley A. Boone shall be the designated
 9   magistrate judge.
10         10.    The effective date of this Standing Order is March 1, 2016.
11   Dated: February 24, 2016
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
